DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 25-28, 31-33, 35-36, 38-43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaeker et al. (US 2010/0175363 hereinafter Jaeker) .
The applied reference has a common assignee and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regards to claim 23, Jaeker discloses;” A guide trough for a line guiding system (Abstract) comprising an energy guide having a deflection curve with a predetermined bending radius disposed between strands (Fig. 6 (shows strands (6 and 8))), the guide trough comprising: at least one segment comprising two laterally opposite side walls  and a trough floor therebetween (Fig, 6 (shows two side walls and a bottom section connecting the two side walls), wherein the energy guide chain is arrangeable between the side walls of the at least one segment such that an outer main side of each of the strands faces towards the trough floor (Fig. 6 (shows the main section of the guide chain facing the side walls), wherein a clear distance between the side walls of the at least one segment corresponds to at least a predetermined outside diameter of the deflection curve, such that each strand of the strands is to be respectively displaceable on a corresponding bearing surface of the trough floor (Fig’s. 8 and 9 (shown)), wherein the trough floor comprises at least one guide surface with a ramp and/or a step (Fig. 9 (31)), the at least one guide surface arranged laterally adjacent to the bearing surface of at least one strand of the strands and having a height difference relative to the adjacent bearing surface to counteract a deviation of at least one of the strands out of the corresponding bearing surface (Paragraph 0072).”

In regards to claim 25, Jaeker discloses;” The guide trough according to claim 23, wherein the strands of the energy guide comprise a first strand, and wherein the at least one segment is configured such that at least the first strand is to be guided between one of the side walls and the at least one guide surface (Fig. 6 (shows guide strand (6 and 8) guided between side walls)).”

In regards to claim 26, Jaeker discloses;” The guide trough according to one of claim 23, wherein the at least one segment is configured such that the bearing surface of at least one of the strands has a substantially horizontally-extending cross-section (Fig’s. 6 and 9).”

In regards to claim 27, Jaeker discloses;” The guide trough according to claim 23, wherein the strands of the energy guide comprise a first strand and a second strand (Fig’s. 8 and 6 (8 and 6)), wherein the at least one guide surface comprises a first guide surface and a second guide surface (Fig’s. 6 and 9 where guide surface (31) is adjacent to both side walls), wherein the first guide surface is arranged laterally adjacent the bearing surface of the first strand, the first guide surface to counteract a deviation of the first strand out of the bearing
surface out of the first strand, and wherein the second guide surface is arranged laterally adjacent the bearing surface of the second strand, the second guide surface to counteract a deviation of the second strand out of the bearing surface of the second strand (Fig’s. 6 and 9 where guide surface (31) is adjacent to both side walls).”

In regards to claim 28, Jaeker discloses;” The guide trough according to claim 27, wherein each of the bearing surfaces of the first and second strands extend laterally and externally border on one of the side walls, respectively, and the first and second guide surfaces are provided between the bearing surfaces of the first and second strands (Fig. 6 shows strands (6 and 8 in recess 31)).”

In regards to claim 31, Jaeker discloses;” The guide trough according to claim 23, wherein the height difference is configured to be in a range of 5% to 50% of a height dimension of the energy guide when the energy guide is arranged between the side walls of the at least one segment such that outer main sides of the strands face towards the trough floor (Fig. 7 (shows strands are smaller than the side walls).”

In regards to claim 32, Jaeker discloses;” The guide trough according to claim 23, wherein the side walls and the trough floor extend linearly to linearly guide the strands (Fig. (6 shown)).

In regards to claim 33, Jaeker discloses;” The guide trough according to claim 23, wherein the clear distance between the side walls is configured to be greater than the predetermined outer diameter of the deflection curve (Fig’s 6 and 9 (shown)).”

In regards to claim 35, Jaeker discloses;” The guide trough according to claim 23, wherein the trough floor is manufactured in one-piece with the side walls (Fig. 7).”

In regards to claim 36, Jaeker discloses;” The guide trough according to claim 23, wherein at trough floor comprises the step (Fig. 7 (31)).”

In regards to claim 38, Jaeker discloses;” The guide trough according to claim 36, wherein the step is arranged such that one of the strands is to be guided between a side wall of the guide trough and the step (Fig’s. 6, 7 and 9).”

In regards to claim 39, Jaeker discloses;” The guide trough according to claim 23, wherein the at least one guide surface is configured such that a middle region of the deflection curve is disposable on the at least one guide surface in a manner height-offset relative to a height position of the strands guided on the corresponding bearing surfaces (Fig. 6 ( section 7 is not within the recess (31)).”

In regards to claim 40, Jaeker discloses;” The guide trough according to claim 23, wherein the bearing surface of at least one strand has a substantially horizontally-extending cross-section, and is formed as a recess in the trough floor, which border on one of the side walls (Fig. 9 (31)).”

In regards to claim 41, Jaeker discloses;” The guide trough according to claim 23, wherein the at least one segment comprises a plurality of segments (Fig. 6 (shown)).”

In regards to claim 42, Jaeker discloses;” A line guiding system for at least one supply line (abstract), comprising: an energy guide comprising a plurality of members, which are respectively connected to one another in an articulatable manner (Fig. 6 ((2) shown)), such that the energy guide has a deflection curve (Fig. 6 (7)) disposed between stands (Fig. 6 (6 and 8), a guide trough comprising at least one segment (Fig. 7), the at least one segment comprising two laterally opposite side walls and a trough floor therebetween (Fig. 7 (shows side walls connected by a bottom support), wherein the energy guide is arranged between the side walls of the at least one segment such that an outer main side of each of the strands faces towards the trough floor (Fig. 6 (shown)), wherein a clear distance between the side walls of the at least one segment corresponds to at least a predetermined outside diameter of the deflection curve (Fig. 9 (shown)), such that each strand of the strands is to be respectively displaceable on a corresponding bearing surface of the trough floor (Fig. 6 (strands 6 and 8)), wherein the trough floor comprises at least one guide surface with a ramp and/or a step (Fig. 9 (31)), the at least one guide surface arranged laterally adjacent to the bearing surface of at least one strand of the strands and having a height difference relative to the adjacent bearing surface to counteract a deviation of at least one of the strands out of the corresponding bearing surface (Fig. 9 (shown)).”

In regards to claim 43, Jaeker discloses;” A linear portal unit for a production plant,  comprising: at least one linear axis and a handling device displaceable thereon (abstract Paragraph 0001), a line guiding system for at least one supply line connected to the handling device, wherein the line guiding system comprises, an energy guide comprising a plurality of members (Fig. 6 (2)), which are respectively connected to one another in an articulatable manner, such that the energy guide has a deflection curve (Fig. 6 (7)) disposed between stands, a guide trough comprising at least one segment, the at least one segment comprising two laterally opposite side walls and a trough floor therebetween (Fig 6 (shown)), wherein the energy guide is arranged between the side walls of the at least one segment such that an outer main side of each of the strands faces towards the trough floor, wherein a clear distance between the side walls of the at least one segment corresponds to at least a predetermined outside diameter of the deflection curve (Fig. 6 (shown)), such that each strand of the strands is to be respectively displaceable on a corresponding bearing surface of the trough floor, wherein the trough floor comprises at least one guide surface with a ramp and/or a step (Fig. 9 (31)), the at least one guide surface arranged laterally adjacent to the bearing surface of at least one strand of the strands and having a height difference relative to the adjacent bearing surface to counteract a deviation of at least one of the strands out of the corresponding bearing surface (Fig. 9 (shown)).”

Allowable Subject Matter
Claims 24, 29, 30, 34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847